Citation Nr: 1544864	
Decision Date: 10/21/15    Archive Date: 10/29/15

DOCKET NO.  14-15 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to service connection for a variously diagnosed psychiatric disability, to include depression, anxiety, and posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant
Appellant's spouse

ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from August 1972 to August 1975.  These matters are before the Board of Veterans' Appeals (Board) on appeal from October 2010 and June 2012 rating decisions by the Fargo, North Dakota Department of Veterans Affairs (VA) Regional Office (RO).  In November 2014, a videoconference hearing was held before the undersigned.  A transcript of the hearing is associated with the record. 

An April 2010 rating decision denied the Veteran service connection for depression and anxiety.  He filed a timely notice of disagreement with the denial in June 2010, and a Statement of the Case was issued in September 2010.  In October 2010 the Veteran submitted a VA Form 4138, indicating that he wished to have a Decision Review Officer assigned to his case.  Construing that statement liberally (as required), the Board finds that it may be considered to be a statement in lieu of a Substantive Appeal.  See Fanning v. Brown, 4 Vet. App. 225, 228-29   (1993) (Board is obligated to review all issues which are reasonably raised from a liberal reading of the appellant's substantive appeal, including all documents or oral testimony submitted prior to the Board decision); see also Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (the statutory period with regard to filing a Substantive Appeal is discretionary and the time frame is not appropriately deemed "jurisdictional").  Thus, the April 2010 rating decision that denied service connection for depression and anxiety is found to be the rating decision on appeal (merged with the subsequent denial of service connection for PTSD); the issue has been characterized accordingly. 




FINDINGS OF FACT

1.  During the Board hearing in November 2014, prior to the promulgation of a decision in the appeal, the appellant stated that he wished to withdraw his appeal seeking service connection for service connection for PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  

2.  The Veteran has various diagnoses of an Axis I psychiatric disability that is reasonably shown to be related to his active service.


CONCLUSIONS OF LAW

1.  Regarding the claim of service connection for PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702., the criteria for withdrawal of an appeal by the Veteran are met; the Board has no further jurisdiction to consider an appeal in the matter.  38 U.S.C.A. § 7105(b)(2)(d)(5)  (West 2014); 38 C.F.R. § 20.204 (2015).  

2.  Service connection for a variously diagnosed psychiatric disability is warranted. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA applies to the instant claims.  However, inasmuch as the Veteran withdrew his claim of service connection for the purpose establishing eligibility for treatment and service connection for a psychiatric disability is being granted, there is no reason to belabor the impact of the VCAA on these matters; any notice or duty to assist omission is harmless.



Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

During the hearing before the undersigned in November 2014 the Veteran, indicated on the record that it was his intent to withdraw his appeal seeking service connection for PTSD for the purpose of establishing eligibility for treatment under 38 U.S.C.A. § 1702.  Thus, there remain no allegations of errors of fact or law for appellate consideration on this issue. Accordingly, the Board does not have jurisdiction to consider an appeal in this matter, and the appeal in the matter must be dismissed.

Service Connection for Variously Diagnosed Psychiatric Disability

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish service connection for a claimed disability, there must be evidence of: (1) a current disability; (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163   (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Lay evidence may be competent evidence to establish incurrence.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Competent medical evidence is necessary where the determinative question is one requiring medical knowledge.  Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. 

The Board notes that it has reviewed all of the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting its decision, there is no requirement that the Board discuss every piece of evidence in the record.  The Board will summarize the relevant evidence, as appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

VA treatment records show ongoing treatment for a variously psychiatric disability and note that the Veteran struggles with intrusive thoughts and nightmares of his time in Korea during service.

On April 2010 VA examination, it was noted that the Veteran's records list anxiety state, PTSD, and depressive disorder as current problems.  After examination and interview of the Veteran, the examiner diagnosed adjustment disorder with anxiety and depression and opined that such is most likely related to the Veteran's military service.  The examiner noted that the Veteran did not come from a deprived or abusive background or exhibit early life disturbances of conduct that would predict his psychiatric or psychosocial problems as an adult, and that prior to entering the military, he did not have symptoms of PTSD, anxiety, or depression. 

At the November 2014 Board hearing, the Veteran testified he encountered racial tension and was threatened many times during his service in Korea, and witnessed a horrific bus accident.  He indica ted that following these events he did not like to go out or be in crowds, and began to drink alcohol to self-medicate.  The Veteran's spouse testified that she was stationed in Korea with her husband for part of his service and that he told her about the racial tension and threats, and that he had witnessed a bus accident.  She indicated that following these incidents, he began to pull away and isolate himself.

It is not in dispute that the Veteran has an acquired psychiatric disability; adjustment disorder with mixed emotional features was diagnosed on April 2010 VA examination and an August 2010 VA treatment record notes diagnoses of PTSD, depressive disorder not otherwise specified (NOS), and anxiety state NOS. 

Thus, there appears to be a consensus that the Veteran has an acquired psychiatric disability (albeit no consensus on the diagnosis).  The April 2010 VA examiner opined that the Veteran's adjustment disorder with anxiety and depression is more likely that not related to his service.  Furthermore, testimony by the Veteran and his spouse at the November 2014 Board hearing, deemed credible, indicates that the events in service had a profound impact on the Veteran's psyche, and that the manifestations of a psychiatric disability (e.g., withdrawal) began therein.  VA treatment records show mental health treatment with notations of intrusive thoughts and nightmares regarding service.  Considering the overall evidence, and resolving remaining reasonable doubt in the Veteran's favor, as required, the Board finds that the overall evidence reasonably shows that the Veteran has an acquired psychiatric disability that was incurred in service, and that service connection for such disability, however diagnosed, is warranted.


ORDER

The appeal seeking service connection for PTSD for the purpose of establishing eligibility for treatment is dismissed. 

Service connection for a variously diagnosed psychiatric disability is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


